Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11388046.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they contain the common subject matter in instant application, see table below:

Instant Application
11,388,046
1.    A system comprising: at least one processor; and memory including executable instructions that are executable by the at least one processor to: receive a flow information regarding a plurality of flow packets from network traffic analyzing platforms, the network traffic analyzing platforms being in communication with an enterprise network, the plurality of flow packets indicating network traffic into and out of flow sources of the enterprise network; generate a transport frequency table for each identified entity of the plurality of entities of the enterprise network, the transport frequency table keeping count of a number of times a port of the identified entity is identified in one of a plurality of received flow packets associated with the flow information; for each particular flow packet of the plurality of flow packets: determine a communication tuple, the communication tuple including a source port and a destination port, the source port being associated with one entity of a plurality of entities of the enterprise network, the destination port being associated with another entity of the plurality of entities of the enterprise network; identify one or more entities of the enterprise network based on the communication tuple; and increment the transport frequency table for the identified one or more entities of the enterprise network; for each communication tuple of a plurality of communication tuples, designate one of the source port and the destination port as one of a plurality of server ports, and designate an other of the source port and the destination port as one of a plurality of client ports based at least on based on the transport frequency table; receive utilization performance measurements including memory utilization measurements of at least one of the plurality of designated server ports and identified dependencies; identify dependencies among compute, network, and storage elements of an enterprise system, the enterprise system including any number of networks, applications on servers, and storage devices which are on-premise; identify a plurality of workloads of the enterprise network, the identify the plurality of workloads being based on received utilization performance measurements and the identified dependencies; and generate a discovery report based on the identified plurality of workloads, the discovery report including at least one of the plurality of designated server ports and at least one of the plurality of designed client ports associated with the identified plurality of workloads.
1.    A system comprising: at least one processor; and memory including executable instructions that are executable by the at least one processor to: receive a flow information regarding a plurality of flow packets from network traffic analyzing platforms, the network traffic analyzing platforms being in communication with an enterprise network, the plurality of flow packets indicating network traffic into and out of flow sources of the enterprise network; generate a transport frequency table for each identified entity of the plurality of entities of the enterprise network, the transport frequency table keeping count of a number of times a port of the identified entity is identified in one of a plurality of received flow packets associated with the flow information; for each particular flow packet of the plurality of flow packets: determine a communication tuple, the communication tuple including a source port and a destination port, the source port being associated with one entity of a plurality of entities of the enterprise network, the destination port being associated with another entity of the plurality of entities of the enterprise network; identify one or more entities of the enterprise network based on the communication tuple; and increment the transport frequency table for the identified one or more entities of the enterprise network; for each communication tuple of a plurality of communication tuples, designate one of the source port and the destination port as one of a plurality of server ports, and designate an other of the source port and the destination port as one of a plurality of client ports based at least on based on the transport frequency table; receive utilization performance measurements including memory utilization measurements of at least one of the plurality of designated server ports and identified dependencies; identify dependencies among compute, network, and storage elements of an enterprise system, the enterprise system including any number of networks, applications on servers, and storage devices which are on-premise; identify a plurality of workloads of the enterprise network, the identify the plurality of workloads being based on received utilization performance measurements and the identified dependencies; generate a discovery report based on the identified plurality of workloads, the discovery report including at least one of the plurality of designated server ports and at least one of the plurality of designed client ports associated with the identified plurality of workloads; group workloads based on the identified dependencies, and the utilization performance measurements into affinity groups; determine, for each of the affinity groups, [[<]]a setting for a virtual firewall[[>]], the setting for the virtual firewall including a subset of designated server ports and a subset of designated client ports; determine at least one representative synthetic workload for each affinity group, the at least one representative synthetic workload including at least one of the subset of designated server ports and at least one of the subset of designated client ports opened; determine at least one cloud service provider (CSP)'s cloud services based on performance of the representative synthetic workloads; and generate a report for at least one of the representative synthetic workloads, the report identifying the at least one of the representative synthetic workloads, the determination that at least one of the subset and the at least one CSP's cloud services including cloud workload cost, the cloud workload cost being based on a periodic cost associated with executing the at least one of the representative synthetic workload on the at least one CSP's cloud services.




Claims 1-19 of instant application claims the obvious feature of patented case which clearly anticipated by the patented case and therefore, they claim the similar and common subject matter as disclosed in the patented case. 

Conclusion

3.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.

4.	The examiner can normally be reached on Monday to Friday during normal business hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571)-272-5863. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for un published applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443